DETAILED ACTION
Amendment received 3 May 2022 is acknowledged.  Claims 1-9 are pending and have been considered as follows.
Claim Objections
Claim 8 is objected to because of the following informalities: “while” in line 6 should be replaced with “during”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “target coordinate positions” in line 12 should be “target coordinate position” as per line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US Pub. No. 2010/0211220) in view of Suzuki (US Pub. No. 2016/0059419).

As per Claim 1, Nishi discloses a machining control system (Fig. 1-2; ¶44-51) comprising:
a first processor (40, 41) which controls a machine tool (5, 6) (Figs. 1-2; ¶44-45, 61-64, 104-105); and
a second processor (7) which communicates with the first processor (40, 41) and controls a robot (1) having a plurality of drive axes (as per “motors” in ¶53) (Figs. 1-2; ¶44-53),
wherein the first processor (40, 41 for embodiments in which “setting file transferred to the stored devices 17 of the CNC controllers 40 and 41 of the machine tools 5 and 6 to automatically set the robot controller 7” in ¶104) is configured to:
generate a coordinate position command (as per instruction 64) specifying a target coordinate position (as per parameter 34) at each time of a leading end part (2) of the robot (1), based on a machining program (as per setting file for use with robot controller 7) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105); and
transmit the target coordinate position (as per parameter 34) that is current to the second processor (7) (¶104-105), and
wherein the second processor (7) is configured to:
position the leading end part (2) at the target coordinate position (as per parameter 34) transmitted from the first processor (40, 41) without directly referencing the machining program (as per setting file for use with machine tools 5, 6 in ¶94) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105); and
generate a drive command (as per “operational commands” in ¶53) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105).
Nishi does not expressly disclose:
wherein the second processor is configured to calculate a target drive position of each of the plurality of drive axes; and
wherein the drive command is to each of the drive axes so as to position the drive axes at the target drive position.
Suzuki discloses a robot control system (10) in which an end effector (2) of robot (1) is positioned relative to a workpiece (6) (Fig. 1; ¶38, 50).  The robot (1) is governed by a control apparatus (4) that includes a robot control section (411) that outputs a command value in order to control the position and orientation of the robot (1) (Fig. 1; ¶43-45).  The robot control section (411) performs servo control such that a current angle output from an encoder provided on each joint of the arm (1) matches the target angle (¶51).  In one embodiment, the robot control section (411) calculates target angles of joints of the robot (1) on the basis of target values indicating a position and orientation of the end effector (2) (¶51).  In this way, the end effector (2) the control apparatus (4) operates to match data measured by sensors provided at each joint of the robot (1) with the target angle for each joint (¶51).  As such, Suzuki teaches wherein the control section (411) is configured to calculate a target drive position (as per target values) of each of the plurality of drive axes (as per servo control); and wherein command value (as per servo control) is output to each of the drive axes (as per each joint) so as to position the drive axes (as per each joint) at the target drive position (as per target values).  Like Nishi, Suzuki is concerned with robot control systems.
Therefore, from these teachings of Nishi and Suzuki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suzuki to the system of Nishi since doing so would enhance the system by matching sensor data to target angle data for each joint.
As per Claim 5, the combination of Nishi and Suzuki teaches or suggests all limitations of Claim 1.  Nishi does not expressly disclose:
wherein the first processor further calculates a target posture at every time of a predetermined part other than the leading end part, based on the machining program, and
transmits the target posture that is current of the predetermined part, together with the target coordinate position that is current of the leading end part, and
wherein the first processor generates a coordinate position command specifying a target coordinate position of each of the plurality of drive axes so that the predetermined part becomes the target posture.
Suzuki discloses a robot control system (10) in which an end effector (2) of robot (1) is positioned relative to a workpiece (6) (Fig. 1; ¶38, 50).  The robot (1) is governed by a control apparatus (4) that includes a robot control section (411) that outputs a command value in order to control the position and orientation of the robot (1) (Fig. 1; ¶43-45).  The robot control section (411) performs servo control such that a current angle output from an encoder provided on each joint of the arm (1) matches the target angle (¶51).  In one embodiment, the robot control section (411) calculates target angles of joints of the robot (1) on the basis of target values indicating a position and orientation of the end effector (2) (¶51).  Like Nishi, Suzuki is concerned with robot control systems.
Therefore, from these teachings of Nishi and Suzuki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suzuki to the system of Nishi since doing so would enhance the system by matching sensor data to target angle data for each joint.  The system of Nishi as modified in view of Suzuki would operate: “wherein the first processor further calculates a target posture at every time of a predetermined part other than the leading end part, based on the machining program, and
“transmits the target posture that is current of the predetermined part, together with the target coordinate position that is current of the leading end part, and
“wherein the first processor generates a coordinate position command specifying a target coordinate position of each of the plurality of drive axes so that the predetermined part becomes the target posture”, in that Suzuki teaches a target posture as per the target angles of joints.

As per Claim 6, the combination of Nishi and Suzuki teaches or suggests all limitations of Claim 1.  The combination of Nishi and Suzuki further discloses a machining system (as per Figs. 1-2 of Nishi; ¶44-51) comprising: the machining control system according to claim 1 (see rejection of Claim 1); a machine tool (as per 5, 6 of Nishi) which is controlled by the first processor (as per 40, 41 of Nishi); and a robot (1) which is controlled by the second processor (as per 7 of Nishi).

As per Claim 7, Nishi discloses a machining control system (Fig. 1-2; ¶44-51) comprising:
a first processor (40, 41) which controls a machine tool (5, 6) (Figs. 1-2; ¶44-45, 61-64, 104-105); and
a second processor (7) which communicates with the first processor (40, 41) and controls a robot (1) having a plurality of drive axes (as per “motors” in ¶53) (Figs. 1-2; ¶44-53),
wherein the first processor (40, 41 for embodiments in which “setting file transferred to the stored devices 17 of the CNC controllers 40 and 41 of the machine tools 5 and 6 to automatically set the robot controller 7” in ¶104) is configured to:
transmit a target coordinate position (as per parameter 34) of the leading end part (2) and a machining program (as per setting files for use with the robot controller 7) to the second processor (7) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105); and
wherein the second processor (7) is configured to:
generate a drive command (as per “operational commands” in ¶53) to position the leading end part (2) at the target coordinate position (as per parameter 34) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105).
Nishi does not expressly disclose:
wherein the first processor is configured to acquire a current coordinate position of the leading end part of the robot;
wherein the target coordinate position is based on the current coordinate position; and
wherein the drive command is to each of the drive axes so as to position the leading end part.
Suzuki discloses a robot control system (10) in which an end effector (2) of robot (1) is positioned relative to a workpiece (6) (Fig. 1; ¶38, 50).  The robot (1) is governed by a control apparatus (4) that includes a robot control section (411) that outputs a command value in order to control the position and orientation of the robot (1) (Fig. 1; ¶43-45).  The robot control section (411) performs servo control such that a current angle output from an encoder provided on each joint of the arm (1) matches the target angle (¶51).  In one embodiment, the robot control section (411) calculates target angles of joints of the robot (1) on the basis of target values indicating a position and orientation of the end effector (2) (¶51).  In this way, the end effector (2) the control apparatus (4) operates to match data measured by sensors provided at each joint of the robot (1) with the target angle for each joint (¶51).  As such, Suzuki teaches: wherein the processor (411) is configured to acquire a current coordinate position (as per servo control) of the leading end part (2) of the robot (1); wherein the target coordinate position (as per target values) is based on the current coordinate position (as per servo control); and wherein command value  (as per servo control)is to each of the drive axes (as per each joint) so as to position the leading end part (2).  Like Nishi, Suzuki is concerned with robot control systems.
Therefore, from these teachings of Nishi and Suzuki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suzuki to the system of Nishi since doing so would enhance the system by matching sensor data to target angle data for each joint.
As per Claim 8, Nishi discloses a machining control system (Fig. 1-2; ¶44-51) comprising:
a first processor (40, 41) which controls a machine tool (5, 6) (Figs. 1-2; ¶44-45, 61-64, 104-105); and
a second processor (7) which communicates with the first processor (40, 41) and controls a robot (1) having a plurality of drive axes (as per “motors” in ¶53) (Figs. 1-2; ¶44-53), 
wherein the first processor (40, 41 for embodiments in which “setting file transferred to the stored devices 17 of the CNC controllers 40 and 41 of the machine tools 5 and 6 to automatically set the robot controller 7” in ¶104) is configured to:
specify a target coordinate position (as per parameter 34) of a leading end part (2) of the robot (1) while an operation of the robot (1), based on a machining program (as per setting file for use with robot controller 7) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105); and
wherein the second processor (7) is configured to:
generate a drive command (as per “operational commands” in ¶53) to position the leading end (2) part at the target coordinate position (as per parameter 34) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105).
Nishi does not expressly disclose wherein the drive command is to each of the drive axes so as to position the drive axes.
Suzuki discloses a robot control system (10) in which an end effector (2) of robot (1) is positioned relative to a workpiece (6) (Fig. 1; ¶38, 50).  The robot (1) is governed by a control apparatus (4) that includes a robot control section (411) that outputs a command value in order to control the position and orientation of the robot (1) (Fig. 1; ¶43-45).  The robot control section (411) performs servo control such that a current angle output from an encoder provided on each joint of the arm (1) matches the target angle (¶51).  In one embodiment, the robot control section (411) calculates target angles of joints of the robot (1) on the basis of target values indicating a position and orientation of the end effector (2) (¶51).  In this way, the end effector (2) the control apparatus (4) operates to match data measured by sensors provided at each joint of the robot (1) with the target angle for each joint (¶51).  As such, Suzuki teaches wherein the command value (as per servo control) is output to each of the drive axes (as per each joint) so as to position the drive axes (as per each joint).  Like Nishi, Suzuki is concerned with robot control systems.
Therefore, from these teachings of Nishi and Suzuki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suzuki to the system of Nishi since doing so would enhance the system by matching sensor data to target angle data for each joint.

As per Claim 9, Nishi discloses a machining control system (Fig. 1-2; ¶44-51) comprising:
a first processor (40, 41) which controls a machine tool (5, 6) (Figs. 1-2; ¶44-45, 61-64, 104-105); and
a second processor (7) which communicates with the first processor (40, 41) and controls a robot (1) having a plurality of drive axes (as per “motors” in ¶53) (Figs. 1-2; ¶44-53),
wherein the first processor (40, 41 for embodiments in which “setting file transferred to the stored devices 17 of the CNC controllers 40 and 41 of the machine tools 5 and 6 to automatically set the robot controller 7” in ¶104) is configured to:
be able to control the machine tool (5, 6) based on a machining program (setting files for use with the machine tool 5, 6 in ¶94) described with a first command (as per setting files for use with the robot controller 7 in ¶94) and a second command (as per setting files for user with the machine tool 5, 6 in ¶94),
specify a target coordinate position (as per parameter 34) of a leading end part (2) of the robot (1) based on the first command (as per setting files for use with the robot controller 7 in ¶94) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105),
specify a command (as per setting the machine tools 5 and 6 in ¶93, 95-96) that is different from a movement of the leading end part (2) to the target coordinate position (as per parameter 34) based on the second command (as per setting files for user with the machine tool 5, 6 in ¶94) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105), and
transmit the target coordinate positions (as per parameter 34) and the command (as per setting the machine tools 5 and 6 in ¶93, 95-96) to the second processor (7) (¶93, 95-96, 104-105); and
wherein the second processor (7) is configured to:
generate a drive command (as per “operational commands” in ¶53) to position the leading end part (2) at the target coordinate position (as per parameter 34) (Figs. 1-4; ¶44-56, 69, 90-95, 104-105), and
control at least one of the robot (1) and the leading end part (2) based on the command (as per setting the machine tools 5 and 6 in ¶93, 95-96) (Figs. 1-4; ¶44-56, 69, 90-96, 104-105).
Nishi does not expressly disclose wherein the drive command is to each of the drive axes so as to position the drive axes.
Suzuki discloses a robot control system (10) in which an end effector (2) of robot (1) is positioned relative to a workpiece (6) (Fig. 1; ¶38, 50).  The robot (1) is governed by a control apparatus (4) that includes a robot control section (411) that outputs a command value in order to control the position and orientation of the robot (1) (Fig. 1; ¶43-45).  The robot control section (411) performs servo control such that a current angle output from an encoder provided on each joint of the arm (1) matches the target angle (¶51).  In one embodiment, the robot control section (411) calculates target angles of joints of the robot (1) on the basis of target values indicating a position and orientation of the end effector (2) (¶51).  In this way, the end effector (2) the control apparatus (4) operates to match data measured by sensors provided at each joint of the robot (1) with the target angle for each joint (¶51).  As such, Suzuki teaches wherein the command value (as per servo control) is output to each of the drive axes (as per each joint) so as to position the drive axes (as per each joint).  Like Nishi, Suzuki is concerned with robot control systems.
Therefore, from these teachings of Nishi and Suzuki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suzuki to the system of Nishi since doing so would enhance the system by matching sensor data to target angle data for each joint.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US Pub. No. 2010/0211220) in view of Suzuki (US Pub. No. 2016/0059419), further in view of Nagatsuka (US Pub. No. 2008/0154428), further in view of Kuzmin (US Pub. No. 2020/0364173).

As per Claim 2, the combination of Nishi and Suzuki teaches or suggests all limitations of Claim 1.  Nishi does not expressly disclose wherein the first processor calculates the target coordinate position as a coordinate position of a virtual driven body of the machine tool written in G code in the machining program.
Nagatsuka discloses a robot control system 12) in which a robot (18) is controlled in view of simulations of operation (Fig. 1; ¶35-44).  In this way, the system is optimized by validating the robot program (¶4).  Like Nishi, Nagatsuka is concerned with robot control systems.
Kuzmin discloses a robot control system (100) in which a robot (106) and machine tool (104) communicate via a bridge controller (102) (Fig. 1; ¶30).  The bridge controller (102) operates to translate and communicate in multiple network machine languages including TCIP/IP and G-Code (¶30).  In this way, Kuzmin teaches that the specified network machine language is a matter of design choice.  Like Nishi, Kuzmin is concerned with robot control systems.
Therefore, from these teachings of Nishi, Suzuki, Nagatsuka, and Kuzmin, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Nagatsuka and Kuzmin to the system of Nishi as modified in view of Suzuki since doing so would enhance the system by: optimizing through validating the robot program; and providing the operator with a preferred choice of machine language.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered as follows.
Applicant argues that the objection to the Abstract should not be maintained in view of the amendments (page 8 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments (page 8-9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.
Applicant argues that the rejections under 35 USC 103 in view of Nagatsuka and Suzuki should not be maintained in view of the amendments (page 9-11).  Upon further consideration of the teachings of Nagatsuka and Suzuki, these rejections are not maintained in in view of the amendments.  However, the amendments necessitated new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 103 would not be appropriate for new claims 7-9 (page 11 of Amendment).  However, the amendments necessitated new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Irri (US Pub. No. 2005/0256606), Oda (US Pub. No. 2014/0286734), Yamazaki (US Pub. No. 2017/0017226), Nishi (US Pub. No. 2017/0028558), and Tarui (US Pub. No. 2019/0030715) disclose robot control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664